COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  HYSTER COMPANY D/B/A
NACHO MATERIALS HANDLING
GROUP, INC.,

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-07-00115-CV


AN ORIGINAL PROCEEDING IN 

MANDAMUS

MEMORANDUM  OPINION

	Pending before the Court is Relator's motion to dismiss this original proceeding pursuant
to Tex.R.App.P. 42.1, because the underlying dispute has been resolved and the issued presented
in the mandamus petition are moot.  We grant the motion and dismiss the mandamus proceeding.


December 13, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.